United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1156
Issued: August 27, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 21, 2014 appellant filed a timely appeal from a February 4, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish bilateral carpal tunnel
syndrome and left elbow lateral epicondylitis causally related to factors of his employment.
FACTUAL HISTORY
On October 28, 2013 appellant, then a 56-year-old motor vehicle operator, filed an
occupational disease claim alleging that he experienced numbness and tingling in his fingers as a
result of pushing and pulling equipment, using buckles on restraint straps and gripping the
1

5 U.S.C. § 8101 et seq.

steering wheel for long periods of time. He first became aware of his condition on January 23,
2012 and realized it resulted from his employment on October 28, 2013. Appellant did not stop
work. He explained that from January 2012 to October 2013 he experienced these symptoms in
his hands occasionally but they subsided. On October 28, 2013 appellant was on a long distance
work trip that lasted approximately five hours and felt tingling and numbness in his hands.
In an October 31, 2013 report, Dr. Amanda Hagen, Board-certified in public health and
general preventive medicine, diagnosed carpal tunnel syndrome and left elbow lateral
epicondylitis. She noted appellant’s date of injury as October 28, 2013 and opined that
appellant’s problem was work related. Dr. Hagen recommended physical therapy and a nerve
conduction velocity (NCV) examination. She authorized appellant to return to work without
restrictions.
By letter dated December 24, 2013, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It requested additional medical evidence to demonstrate
that his diagnosed hand conditions were caused or aggravated by his employment.
In an October 31, 2013 report, Dr. Robert Pietropaoli, a Board-certified internist, related
appellant’s complaints of numbness and tingling in both hands after a long distance trip for work.
He stated that appellant worked as a motor vehicle operator who pushed and pulled equipment
throughout the day. Dr. Pietropaoli reviewed appellant’s history and noted that he initially
reported these symptoms to his primary care physician during his annual physical in 2012 but no
treatment was pursued. Upon examination of both elbows, he observed no deformity,
ecchymosis or erythema and no tenderness to maneuvers. Range of motion was full.
Dr. Pietropaoli reported pain upon palpation of the left medial epicondyle. Phalen’s and Tinel’s
tests were positive on the bilateral wrists and hands. Dr. Pietropaoli diagnosed bilateral carpal
tunnel syndrome and left elbow lateral epicondylitis. He opined that based on the information he
reviewed he considered appellant’s problem to be work related. Dr. Pietropaoli answered “yes”
that appellant’s complaints were consistent with his history of injury and that his history of
injury was consistent with objective examination findings.
In a handwritten January 6, 2014 statement, appellant listed the employment-related
duties he believed contributed to his condition: gripping support rails to enter and exit vehicles
25 to 30 times a day; pushing equipment with mail and parcels 50 times a day; turning
equipment and bumping over dock plates 50 to 60 times a day; using ratchet straps to secure and
unsecure equipment 30 to 35 times a day; and gripping the steering wheel three to six hours a
day. He stated that he also spent about 30 minutes outside of work exercising, which included
jogging, riding a bicycle and stretching. Appellant explained that he experienced numbness and
tingling in his hands and fingers that came and went during work activities. He noted that it was
first diagnosed as work related during a January 23, 2012 routine physical. Appellant stated that
he did not miss any time off work and was under no work restrictions.
By decision dated February 4, 2014, OWCP accepted that appellant’s work as a motor
vehicle operator required repetitive use of the hands and that he sustained bilateral carpal tunnel
syndrome and left elbow lateral epicondylitis. It denied his claim finding insufficient medical
evidence to establish that his hand conditions were causally related to factors of his employment.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence2 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.3 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
Appellant claimed that he sustained a bilateral hand condition as a result of his duties as a
motor vehicle operator. He provided a detailed list of his employment duties and OWCP
accepted that his duties involved repetitive use of the hands and that he sustained bilateral carpal
tunnel syndrome and left elbow lateral epicondylitis. OWCP denied his claim finding
insufficient medical evidence to establish that his diagnosed conditions resulted from factors of
his employment. The Board finds that appellant did not submit sufficient medical evidence to
establish his claim.
Appellant submitted an October 31, 2013 report by Dr. Pietropaoli, who stated that
appellant worked as a motor vehicle operator who pushed and pulled equipment throughout the
day. Upon examination of both elbows, Dr. Pietropaoli observed no tenderness to maneuvers
and full range of motion. He reported pain upon palpation of the left medial epicondyle.
Phalen’s and Tinel’s tests were positive on the bilateral wrists and hands. Dr. Pietropaoli
diagnosed bilateral carpal tunnel syndrome and left elbow lateral epicondylitis. He opined that
based on the information he reviewed he considered appellant’s problem to be work related.
Dr. Pietropaoli answered “yes” that appellant’s complaints were consistent with his history of
2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

3

injury and that his history of injury was consistent with objective examination findings. The
Board notes that Dr. Pietropaoli described appellant’s duties as a motor vehicle operator only in
general terms and did not relate knowledge of the frequency of appellant’s duties. Also, while he
provided findings on examination and diagnosed bilateral carpal tunnel syndrome and left elbow
lateral epicondylitis, he did not provide medical rationale explaining how appellant’s conditions
were caused or contributed to by his work duties. A medical report is of limited probative value
on the issue of causal relationship if it contains a conclusion regarding causal relationship which
is unsupported by medical rationale.7 Dr. Pietropaoli stated a conclusion but did not explain how
physiologically appellant’s employment duties would have caused the diagnosed conditions.8 As
such his report is of limited probative value.
Similarly, Dr. Hagen also failed to provide any medical explanation to support her
opinion that appellant’s conditions were work related. She noted appellant’s date of injury, but
did not otherwise relate appellant’s employment duties or any history of injury. As previously
noted, a physician’s opinion must be based upon a complete factual history. The Board finds
that both Drs. Pietropaoli and Hagen failed to provide any medical rationale to explain how
appellant’s duties as a motor vehicle operator caused or contributed to his bilateral carpal tunnel
syndrome and left elbow lateral epicondylitis.
On appeal, appellant alleges that Drs. Pietropaoli and Hagen believe that his injury was
caused by work-related activities. As noted above, however, neither physician provided a
rationalized medical opinion explaining how appellant’s diagnosed conditions resulted from his
employment duties as a motor vehicle operator. The mere fact that a condition manifests itself
during a period of employment does not raise an inference that there is causal relationship
between the two.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
bilateral hand conditions were causally related to factors of his employment.

7

T.M., Docket No. 08-975 (issued February 6, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

8

See K.M., Docket No. 13-1459 (issued December 5, 2013).

9

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 27, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

